DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 7/19/2021.
Status of Claims:
Claims 1-9 and 11-19 are pending in this Office Action.

Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/19/2021 has been entered.
Response to Arguments
Applicant’s arguments filed in the amendment filed 7/99/2021 respect to amended claims 1, 11 and 19 have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 11, 13-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Csomai et al. (US 2010/0145678 - Ids) “Csomai”, in view of Razin et al. (US 6,098,034) “Razin”, in view of Adwait (US 2019/0095526), and further in view of Lin et al. (US 2017/0236032) “Lin”.
Regarding Claim 1; Csomai discloses a method of identifying relevant keywords from a document, the method comprising:
splitting, by a keyword extracting device, text of the document into a plurality of keyword samples (Csomai: Fig. 2; paragraphs [0011-0012; 0046-0047] – automatic keyword extraction algorithms generating one or more keywords from an electronic document; candidate entries for the keywords are identified; producing collection of keywords; a set of information-theoretic features are described, which are referred to here as the phraseness and informativeness features. A keyphrase is a sequence of one or more words that together can act as a keyword. Phraseness refers to the degree to which a sequence of words can be considered a phrase. It can be used as a measure of lexical cohesion of the component terms and can be treated as a parameter to be used in a collocation discovery problem. Informativeness represents the degree to which a keyword or keyphrase is representative for the document at hand); 
Csomai does not explicitly disclose wherein each of the plurality of keyword samples comprises a predefined number of keywords extracted in a sequence, and wherein each pair of adjacent keyword samples in the plurality of keyword samples comprises a plurality of common keywords, wherein each of the plurality of keyword samples includes equal number of keywords. However, Razin discloses wherein each of the plurality of keyword samples comprises a predefined number of keywords extracted in a sequence, and wherein each pair of adjacent keyword samples in the plurality of keyword samples comprises a plurality of common keywords, wherein each of the plurality of keyword samples includes equal number of keywords (Razin: col. 21, lines 59-67 - "shifting window" technique is adopted. The efficiency is enabled by the incremental shifts of the window, as follows. Rather than consider every sequence of words contained in a window (a "windowed text") individually, the text is stepped through one word at a time, shifting the window by one word each step. Each time the window is shifted forward, one word is added to the current window, and one word is deleted). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Csomai to include the feature of Razin. One would have been motivated to use shifting window technique to create keyword samples that has the same number of keywords to enhance the accuracy and efficiency for searching for approximate matches and finding such candidate word sequences more efficient as taught by Razin. 
(Adwait: paragraph [0044] - calculates a phrase score (keyword sample relevancy score) using the word score of the candidate terms (keyword relevancy score)). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Csomai and Razin to include the feature of Adwait. One would have been motivated to make this combination to calculate the relevancy score of the phrase score based upon the word score of the candidate terms for extracting quality key phrases present in documents as taught by Adwait. 
Csomai, Razin and Adwait do not explicitly disclose based on at least one of a trained Convolution Neural Network (CNN) model and a keyword repository. However, (Lin: paragraph [0001] – keyword-tagged images database; [0018] – tag image database using a trained convolutional neural network).Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Csomai, Razin and Adwait to include the feature of Lin. One would have been motivated to make this combination for training a classifier (e.g., a CNN) to predict a set of tags (keywords) together with relevance scores (or probabilities) for an image as taught by Lin (par. 019). 
Csomai further discloses classifying, by the keyword extracting device, keywords from each of the plurality of keyword samples as relevant keywords or non-relevant keywords based on the relevancy score determined for each of the plurality of keyword samples (Csomai: Fig. 2 - steps 210, 218, assign a numeric score to the candidate entries by applying the trained machine learning algorithm and classified candidate entries using the numeric score and the trained machine learning algorithm as belong or not).  
Regarding Claim 3;1   Lin further discloses training the CNN model using the training document set, wherein the training comprises:-34- Docket No: IIP-WIP-P0016Wipro Docket No: KNS.CTO.09891N1 assigning a relevancy score of 1 to a relevant keyword in the training document set and a relevancy score of 0 to a non-relevant keyword in the training document set; and identifying, by the CNN model, a relevant keyword and a non-relevant keyword based on the assigned relevancy scores to the keywords in the training document set (Lin: paragraph [0024]).  
Regarding Claim 4;1   Lin further discloses updating the keyword repository with the keywords classified from the plurality of keyword samples (Lin: paragraph [0024] – databases 104 store images, tags (keywords) and relevance scores).  
Regarding Claim 5;1   Csomai discloses comprising pre-processing the document, wherein the pre-processing comprises at least one of removing unwanted characters, converting upper case letters to lower case letters, tokenizing words, or removing stop words (Csomai: paragraph [0042] – filtering stopword and comma).  
Regarding Claim 7;1   Lin further discloses wherein determining a relevancy score for a keyword sample from the plurality of keyword samples based on the trained CNN model comprises: creating vector embedding for the keyword sample; and assigning, by the trained CNN model, a relevancy score to at least one keyword in the keyword sample based on the vector embedding, wherein the vector embedding represents usage context of the at least one keyword in the keyword sample (Lin: paragraph [0026] – feature vectors from the sample images; paragraph [0019] – keywords relevance scores).
Regarding claims 11, 13-14, 16 and 19; note the rejection of claims 1, 3-5 and 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Csomai et al. (US 2010/0145678 - Ids) “Csomai”, in view of Razin et al. (US 6,098,034) “Razin”, in view of Adwait (US 2019/0095526), in view of Lin et al. (US 2017/0236032) “Lin”, and further in view of Somasundaran et al. (US 10,339,826) “Somasundaran”.
Regarding Claim 2;1   Csomai, Razin, Adwait and Lin do not explicitly disclose creating a keyword repository using a training document set, wherein the keyword repository comprises at least one relevant keyword and at least one non-relevant keyword obtained from the training document set. However, Somasundaran discloses the keyword repository com comprises at least one relevant keyword and at least one non-relevant keyword obtained from the training document set (Somasundaran: Fig. 8A: Data store 808 includes relevant and irrelevant words). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Csomai, Razin, Adwait and Lin to include the feature of Somasundaran. One would have been motivated to make this combination to store both  relevant and irrelevant keywords to score and evaluation of a document or essay as taught by Somasundaran. 
Regarding claim 12; note the rejection of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 6, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Csomai et al. (US 2010/0145678 - Ids) “Csomai”, in view of Razin et al. (US 6,098,034) “Razin”, in view of Adwait (US 2019/0095526), in view of Lin et al. (US 2017/0236032) “Lin”,  and further in view of Jones et al. (US 2010/0161591) “Jones”.
Regarding Claim 6;1   Csomai, Razin, Adwait and Lin do not explicitly disclose wherein determining a relevancy score for each of the plurality of keyword samples based on the keyword repository comprises: comparing at least one keyword in each of repository (Jones: paragraph [0039]  - in a case the search word is found in the keyword database, the search word is assigned a non-geographic probability of 1.0 and a word is not found in the keyword database is assigned a non-geographic probability  of 0.0).Wipro Docket No: KNS.CTO.09891N1 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Csomai, Razin, Adwait and Lin to include the feature of Jones. One would have been motivated to make this combination to include the method of  assigning score to a search word based on matching words in the keyword database as taught by Jones. 
Regarding Claim 8;1   Jones further discloses wherein the trained CNN model: assigns a relevancy score of 1 to the at least one keyword, when the usage context of the vector embedding is associated with a relevant keyword; and assigns a relevancy score of 0 to the at least one keyword, when the usage context of the vector embedding (Jones: paragraph [0039]). Motivation to combine is as same as claim 6.
Regarding claims 15 and 17; note the rejection of claim 6 and 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Csomai et al. (US 2010/0145678 - Ids) “Csomai”, in view of Razin et al. (US 6,098,034) “Razin”, in view of Adwait (US 2019/0095526), in view of Lin et al. (US 2017/0236032) “Lin”, and further in view of Oscherov et al. (US 2007/0073831) “Oscherov”.
Regarding Claim 9;1   Csomai, Razin, Adwait and Lin do not explicitly disclose applying natural language processing on the keywords classified as relevant keywords from the document; and automatically populating a template in response to applying the natural language processing on the keywords. However, Oscherov discloses applying natural language processing on the keywords classified as relevant keywords from the document; and automatically populating a template in response to applying the natural language processing on the keywords (Oscherov: paragraph [0035] – keywords in metadata database 810 are entered by the creator, editor, modifier, or approver of the document or by an automatic process or engine that scans the document to extract or identify relevant keywords such as by using natural language or other linguistic technologies to identify key concepts based on the words comprising the document). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention 
Regarding claim 18; note the rejection of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153